David BlackfordCEO & PresidentCalifornia Bank & Trust December 1, 2009 Portfolio and Performance Update Page * CB&T Overview ®$11 billion in assets ®116 branchesthroughout California ®$9.2 billion in loans ®$9.4 billion indeposits ®Accomplishedmanagement teamin place for last 10years Page * Bank Performance ®Loans: ØModest growth since 2004 (less than 3% organic CAGR) ®Deposits: Ø32% DDA, 80% core deposits1 ØStable, low cost deposit base to relationship customers ®Profitability: ØYTD NIM of 4.76% -among the highest in the country (92ndpercentile)(2) ØFlat expenses since 2004 provide strong operating efficiency (88thpercentile)(2) ®Strategic Growth: ØLow risk expansion thru 2 FDIC assisted acquisitions in 2009 (1)Excludes all CDs and Foreign Deposits (2)Source: SNL Financial
